           Case 1:21-cr-10018-PBS Document 27 Filed 02/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                    No. 1:21-cr-10018-PBS

 GANG CHEN



                  DEFENDANT GANG CHEN’S MOTION FOR LEAVE TO
                              FILE REPLY BRIEF

         Pursuant to Local Rule 7.1(b)(3), Professor Chen respectfully requests leave to file a

Reply, not to exceed 5 pages, in support of his Motion for Sanctions. A draft of the Reply is

attached as Exhibit A.



                                                              Respectfully submitted,

                                                              GANG CHEN

                                                              By his attorneys,

                                                              /s/ Brian T. Kelly
                                                              Brian T. Kelly (BBO No. 549566)
                                                              Robert A. Fisher (BBO No. 652602)
                                                              NIXON PEABODY LLP
                                                              53 State Street
                                                              Boston, MA 02109
                                                              617-345-1000
                                                              bkelly@nixonpeabody.com
                                                              rfisher@nixonpeabody.com
  Dated: February 17, 2021
          Case 1:21-cr-10018-PBS Document 27 Filed 02/17/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on February 17, 2021, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly




                                                 2
